Name: Commission Delegated Regulation (EU) No 473/2014 of 17 January 2014 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards supplementing Annex III thereto with new indicative maps Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: transport policy;  European construction;  Europe;  organisation of transport;  cooperation policy
 Date Published: nan

 9.5.2014 EN Official Journal of the European Union L 136/10 COMMISSION DELEGATED REGULATION (EU) No 473/2014 of 17 January 2014 amending Regulation (EU) No 1315/2013 of the European Parliament and of the Council as regards supplementing Annex III thereto with new indicative maps (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (1), and in particular Article 49(6) thereof, Whereas: (1) Regulation (EU) No 1315/2013 provides for the possibility to add indicative maps of the trans-European transport network extended to specific neighbouring countries based on high-level agreements on transport infrastructure networks between the Union and the neighbouring countries concerned. (2) A high-level agreement between the Union, Russia and Belarus has been reached in the framework of the Northern Dimension Partnership on Transport and Logistics (NDPTL) on 21 November 2012. A high level agreement between the Union and Belarus, Ukraine, Moldova, Georgia, Armenia and Azerbaijan has been reached in the framework of the Eastern Partnership on 9 October 2013. (3) Adding indicative maps of the transport networks, connected to the networks defined in Regulation (EU) No 1315/2013, would allow to better target the Union cooperation with the third countries in question. (4) The high-level agreements with the neighbouring countries concern the lines of the railway and road networks, as well as the ports, airports and rail-road terminals. The status of the railways and roads in terms of completion of the infrastructure was not part of the agreements. Therefore, the railways and roads were presented in the context of the high-level agreements as completed, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 1315/2013 is amended in accordance with the Annex to this Delegated Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 20.12.2013, p. 1. ANNEX Annex III to Regulation (EU) No 1315/2013 is amended as follows: (1) The map under the heading Map Finder Chart for Neighbouring Countries is replaced by the following: ; (2) The following maps 15.1 to 17.2 are added: